[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Exhibit 10.30   [spacer.gif] Exchanged. . . . . . . . . . . . . . .
. . . . . . . . . a.m./p.m.   [spacer.gif] on   [spacer.gif] Law Society Formula
  [spacer.gif] by   [spacer.gif] of Jones Day for the Seller   [spacer.gif] and
  [spacer.gif] of   [spacer.gif] for the Buyer [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] DATED [spacer.gif] 2005 (1) [spacer.gif] PILLAR PROPERTY GROUP
LIMITED (2) [spacer.gif] GREENHILL & CO. INTERNATIONAL LLP (3) [spacer.gif]
GREENHILL & CO. INC (4) [spacer.gif] UNION PROPERTY HOLDINGS (LONDON) LIMITED
[spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

AGREEMENT

for the sale of
7th Floor, Lansdowne House, Berkeley Square, London W1

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

E-1


--------------------------------------------------------------------------------


CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Clause
[spacer.gif] Page 1. [spacer.gif] INTERPRETATION [spacer.gif]   3   2.
[spacer.gif] AGREEMENT FOR SALE [spacer.gif]   4   3. [spacer.gif] PAYMENTS
[spacer.gif]   4   4. [spacer.gif] COMPLETION [spacer.gif]   5   5. [spacer.gif]
MATTERS AFFECTING THE PROPERTY [spacer.gif]   6   6. [spacer.gif] TITLE AND
TITLE GUARANTEE [spacer.gif]   7   7. [spacer.gif] REVERSIONER’S CONSENT
[spacer.gif]   7   8. [spacer.gif] STANDARD CONDITIONS [spacer.gif]   8   9.
[spacer.gif] APPORTIONMENT OF RENT [spacer.gif]   9   10. [spacer.gif] ARREARS
[spacer.gif]   10   11. [spacer.gif] INSURANCE [spacer.gif]   11   12.
[spacer.gif] MANAGEMENT UNTIL COMPLETION [spacer.gif]   11   13. [spacer.gif]
LETTING DOCUMENTS SERVICE CHARGE [spacer.gif]   12   14. [spacer.gif] HEADLEASES
SERVICE CHARGE [spacer.gif]   12   15. [spacer.gif] WARRANTIES [spacer.gif]   13
  16. [spacer.gif] CAPITAL ALLOWANCES [spacer.gif]   13   17. [spacer.gif]
CONTRIBUTION PAYMENT [spacer.gif]   13   18. [spacer.gif] PERSONAL AGREEMENT
[spacer.gif]   13   19. [spacer.gif] ROLAND BERGER LEASE [spacer.gif]   13   20.
[spacer.gif] AGREEMENT BY SELLER'S GUARANTOR [spacer.gif]   14   21.
[spacer.gif] REPRESENTATIONS [spacer.gif]   15   22. [spacer.gif] NOTICES
[spacer.gif]   15   23. [spacer.gif] SEVERANCE [spacer.gif]   15   24.
[spacer.gif] NON-MERGER [spacer.gif]   15     [spacer.gif] SCHEDULE 1        The
Property [spacer.gif]            [spacer.gif] SCHEDULE 2        The Headleases
[spacer.gif]            [spacer.gif] SCHEDULE 3        The Letting Documents
[spacer.gif]            [spacer.gif] SCHEDULE 4        The Title Documents
[spacer.gif]          [spacer.gif]

E-2


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] DATED
PARTIES [spacer.gif]                 2005 [spacer.gif]

[spacer.gif] [spacer.gif] (1)  PILLAR PROPERTY GROUP LIMITED (Company Number
02570618) whose registered office is at 10 Cornwall Terrace, Regent's Park,
London NW1 4QP (the ‘‘Seller’’)

[spacer.gif] [spacer.gif] (2)  GREENHILL & CO. INTERNATIONAL LLP (Company Number
OC300796) whose registered office is at Eversheds House, 70 Great Bridgewater
Street, Manchester M1 5ES (the ‘‘Buyer’’)

[spacer.gif] [spacer.gif] (3)  GREENHILL & CO. INC (Delaware Company Number
3775042) whose registered office is at 300 Park Avenue, 23 Floor, New York, New
York 10022 (‘‘Buyer's Guarantor’’)

[spacer.gif] [spacer.gif] (4)  UNION PROPERTY HOLDINGS (LONDON) LIMITED ]
(Company Number 00423829) whose registered office is at 10 Cornwall Terrace,
Regent's Park, London NW1 4QP (‘‘Seller's Guarantor’’)

OPERATIVE PROVISIONS

[spacer.gif] [spacer.gif] 1.  INTERPRETATION

[spacer.gif] [spacer.gif] 1.1  In this agreement unless the context otherwise
requires:

‘‘Actual Completion Date’’ means the date on which the sale and purchase hereby
contemplated is actually completed.

‘‘Contract Rate’’ means the Law Society’s interest rate from time to time in
force.

‘‘Contribution Payment’’ means the sum of five hundred and nineteen thousand
three hundred and twenty pounds (£519,320).

‘‘Completion Date’’ means 20 January 2005 or such other date as is provided by
clause 7.3 (Reversioner's Consent).

‘‘Headleases’’ means the leases and ancillary documents relating to the
Property, brief details of which are set out in Schedule 2.

‘‘Letting Documents’’ means the lease, ancillary documents recording the terms
of the tenancy and affecting the Property brief details of which are set out in
Schedule 3 or which are entered into after the date hereof in accordance with
the terms of this agreement. A reference to a Letting Document includes a
reference to any statutory continuation of a tenancy recorded by the Letting
Document.

‘‘party’’ means a party to this agreement.

‘‘Property’’ means the property described in Schedule 1.

‘‘Purchase Price’’ means one pound (£1).

‘‘Seller's Solicitors’’ means Messrs Jones Day of 21 Tudor Street London EC4Y
0DJ (ref: AEM/JP004881).

‘‘Standard Conditions’’ means the Standard Commercial Property Conditions (1st
Edition).

‘‘Tenant’’ means a tenant or licensee under a Letting Document on whose term or
licence the Seller’s interest in the Property is immediately expectant.

‘‘Title Documents’’ means the documents or parts of documents (other than the
Letting Documents and the Charges) noted on the registers of the title to the
Property and the documents brief details of which are set out in Schedule 4.

‘‘Transfer’’ means the transfer, conveyance or assignment of the Property by the
Seller.

‘‘VAT’’ means value added tax and any similar tax which is from time to time
introduced in substitution for or in addition to such tax.

E-3


--------------------------------------------------------------------------------


‘‘VATA 1994’’ means Value Added Tax Act 1994.

[spacer.gif] [spacer.gif] 1.2  In this agreement unless the context otherwise
requires:

[spacer.gif] [spacer.gif] 1.2.1  Any reference to the Vendor or the Purchaser
shall be treated as a reference to the Seller or the Buyer respectively.

[spacer.gif] [spacer.gif] 1.2.2  Expressions defined in the Standard Conditions
bear the same meaning in this agreement.

[spacer.gif] [spacer.gif] 1.2.3  References to a clause or Schedule or Annexure
are respectively to a clause of or Schedule or Annexure to this agreement.

[spacer.gif] [spacer.gif] 1.2.4  A reference to any statute or statutory
instrument is to that statute or statutory instrument as consolidated, amended
or re-enacted from time to time and includes every instrument, order, direction,
regulation, bye-law, consent, permission, condition, scheme or subordinate
legislation made under it.

[spacer.gif] [spacer.gif] 1.3  Clause headings and the index are for convenience
only and shall not affect the interpretation of this agreement.

[spacer.gif] [spacer.gif] 1.4  This agreement including its Schedules and
Annexures and documents referred to herein and the Standard Conditions (as
hereby varied) contains the whole agreement between the parties relating to the
sale and purchase hereby contemplated and supersedes any previous agreements
between them relating thereto.

[spacer.gif] [spacer.gif] 1.5  The ejusdem generis rule of construction shall
not apply to this agreement and accordingly general words shall not be given a
restrictive meaning by reason of their being preceded or followed by words
indicating a particular class or examples of acts matters or things.

[spacer.gif] [spacer.gif] 1.6  This agreement may only be varied in writing.

[spacer.gif] [spacer.gif] 2.  AGREEMENT FOR SALE

[spacer.gif] [spacer.gif] 2.1  The Seller shall sell and the Buyer shall
purchase the Property for the Purchase Price subject to and on the terms of this
agreement.

[spacer.gif] [spacer.gif] 2.2  Except as expressly provided in this agreement,
no chattels are included in the sale.

[spacer.gif] [spacer.gif] 3.  PAYMENTS

[spacer.gif] [spacer.gif] 3.1  Deposit

No deposit is payable.

[spacer.gif] [spacer.gif] 3.2  Value Added Tax

[spacer.gif] [spacer.gif] 3.2.1  All sums payable under this agreement are
exclusive of VAT and wherever this agreement provides for a sum to be paid in
respect of a supply made under this agreement the party responsible for making
the payment shall pay in addition and at the same time the VAT chargeable
thereon but subject to provision of a valid VAT invoice.

[spacer.gif] [spacer.gif] 3.2.2  Where under the terms of this agreement a party
(‘‘the indemnifying party’’) is required to reimburse another party for, or
indemnify that other party against, costs or expenses of any supplies made to
that other party, the indemnifying party shall also reimburse to that other
party, or indemnify that other party against, all input tax incurred by that
other party in respect of such supplies save to the extent that that other party
is entitled to repayment or credit in respect of such input tax.

[spacer.gif] [spacer.gif] 3.3  Interest

If any amount payable under this agreement is paid after the due date then the
party responsible for payment shall in addition pay interest thereon in respect
of the period from (and including) the due date for payment to (but excluding)
the date of payment calculated, after as well as before judgment, at the
Contract Rate and compounded quarterly on the usual quarter days.

E-4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3.4  Time of Payment

A remittance sent by telegraphic or other direct transfer shall be treated as
being made on the date and at the time when the particular branch of the bank to
which it is sent notifies the Seller’s Solicitors that it has been received.

[spacer.gif] [spacer.gif] 4.  COMPLETION

[spacer.gif] [spacer.gif] 4.1  Completion Date

The sale and purchase shall be completed and payment by the Buyer to the Seller
of the Purchase Price shall take place on the Completion Date.

[spacer.gif] [spacer.gif] 4.2  Transfer

[spacer.gif] [spacer.gif] 4.2.1  The Transfer shall include:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Covenants by the Buyer and the
Buyer's Guarantor by way of indemnity only:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  during the remainder of the term
granted by the Headleases and the period of any continuation or holding over of
such term, to pay the rents reserved by the Headleases and comply with the
conditions and tenant's obligations in the Headleases; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  to perform and observe all the
landlord’s obligations under the Letting Documents and all obligations and
matters (including personal covenants and indemnity covenants) subject to which
the Property is sold;

and to indemnify the Seller against all actions, claims, liabilities, losses,
costs or expenses arising from any non-payment or breach of such rents,
conditions, obligations and matters;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Declarations that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Property is sold subject as
provided in this agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the covenants implied by Sections 3
and 4 of the Law of Property (Miscellaneous Provisions) Act 1994 shall not
extend to any breach, or to the consequences of any breach, of the tenant's
obligations in the Headleases relating to the repair, decoration, state and
condition of the Property.

[spacer.gif] [spacer.gif] 4.2.2  The Buyer and the Buyer's Guarantor shall on
completion execute and deliver to the Seller a duplicate of the Transfer.

[spacer.gif] [spacer.gif] 4.2.3  The Buyer and the Buyer's Guarantor shall on
completion deliver to the Seller a legal opinion from a United States Attorney
to be agreed and in a form to be agreed by the Seller and the Buyer in respect
of the obligations of the Buyer's Guarantor contained in this Agreement (both
parties acting reasonably at all times).

[spacer.gif] [spacer.gif] 4.3  Late Completion

[spacer.gif] [spacer.gif] 4.3.1  If completion takes place on any day other than
a working day or after 1.00 p.m. on a working day then for the purposes of
making apportionments and payment of interest the Actual Completion Date shall
be deemed to be the next working day.

[spacer.gif] [spacer.gif] 4.3.2  If the Actual Completion Date is, or is deemed
to be, after the Completion Date then on completion the Buyer will pay interest
to the Seller on the Purchase Price (less any deposit paid) in accordance with
clause 3.3 (Interest) for the period from (and including) the Completion Date to
(but excluding) the Actual Completion Date, but ignoring any period during which
the delay was caused by a default of the Seller.

[spacer.gif] [spacer.gif] 4.3.3  The maximum aggregate liability of the Seller
to the Buyer in respect of any delay in completion shall not exceed a sum
calculated at the Contract Rate on the Purchase Price in respect of the period
of delay.

E-5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 4.4  Other Completion Documents

On Completion the Seller will deliver to the Buyer the following documents:

[spacer.gif] [spacer.gif] 4.4.1  A letter addressed to each Tenant signed by the
Seller or by the Seller's Solicitors authorising and directing the Tenant to pay
all future sums due under the relevant Letting Document to the Buyer or as the
Buyer may direct.

[spacer.gif] [spacer.gif] 4.4.2  The Health and Safety Files relating to the
Property, except those which relate to works carried out by tenants,
undertenants or licensees.

[spacer.gif] [spacer.gif] 4.5  Registration

The Buyer will register the Transfer at The Land Registry as soon as reasonably
possible after the Actual Completion Date and immediately upon being notified of
completion of the registration will supply to the Seller’s Solicitors an
official copy (issued after completion of the registration) of the register of
the Buyer’s title.

[spacer.gif] [spacer.gif] 5.  MATTERS AFFECTING THE PROPERTY

[spacer.gif] [spacer.gif] 5.1  The Property is sold subject to the rents,
conditions and tenant's obligations contained or referred to in the Headleases.

[spacer.gif] [spacer.gif] 5.2  The Property is sold subject to and (so far as
the Seller can assign them and subject to the provisions of this agreement) with
the benefit of the Letting Documents and interests deriving from the Letting
Documents, so far as they are still subsisting on completion.

[spacer.gif] [spacer.gif] 5.3  The Property is sold subject, so far as they are
still subsisting on completion, to all other matters referred to in the
registers of the title to the Property, the other Title Documents and any other
matter entered into in accordance with this agreement or with the written
consent of the Buyer.

[spacer.gif] [spacer.gif] 5.4  The Property is also sold subject to:

[spacer.gif] [spacer.gif] 5.4.1  all local land charges (whether registered or
not before the date hereof) and all matters capable of registration as local
land charges.

[spacer.gif] [spacer.gif] 5.4.2  all notices charges orders resolutions demands
plans proposals requirements restrictions agreements conditions directions or
other matters whatsoever served or made before or after the date hereof by any
body acting on statutory authority.

[spacer.gif] [spacer.gif] 5.4.3  all matters (except for the Charges) referred
to before the date of this agreement in any public register.

[spacer.gif] [spacer.gif] 5.4.4  all notices served by the owner or occupier of
any adjoining or neighbouring property.

[spacer.gif] [spacer.gif] 5.4.5  (whether or not the title is registered at H.M.
Land Registry) all such matters as are referred to in Schedule 1 and/or Schedule
3 of the Land Registration Act 2002 (as such Schedules take effect by virtue of
the provisions of sections 90(5) and 134 and Schedule 12 of that Act and the
Land Registration Act 2002 (Transitional Provisions) (No.2) Order 2003).

[spacer.gif] [spacer.gif] 5.5  The Buyer has investigated, and will purchase the
Property subject to, and will be deemed to have full knowledge and notice of,
and shall not be entitled to require any information or to raise any
requisitions in regard to (i) the present use and the authorised use of the
Property, (ii) any development, operations or works which may have been carried
out to or on the Property, or (iii) any contravention of the Town and Country
Planning Act 1990, the Planning (Listed Buildings and Conservation Areas) Act
1990, the Planning Consequential Provisions) Act 1990, the Planning (Hazardous
Substances) Act 1990 and the Planning and Compensation Act 1991.

E-6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.  TITLE AND TITLE GUARANTEE

[spacer.gif] [spacer.gif] 6.1  The Seller’s title to the Property has been
deduced to the Buyer before the date of this agreement, including copies of the
registers and title plan of the Property maintained at H.M. Land Registry, of
the Headleases, of any superior lease, of the Title Documents and of the Letting
Documents. The Buyer shall be deemed to purchase with full knowledge of the
Seller’s title, of the terms and contents of such documents and of any matter
referred to in them and will raise no requisition in relation thereto.

[spacer.gif] [spacer.gif] 6.2  Subject as provided in this agreement, the Seller
shall transfer the Property with full title guarantee.

[spacer.gif] [spacer.gif] 7.  REVERSIONER’S CONSENT

[spacer.gif] [spacer.gif] 7.1  In this clause 7:

‘‘Acceptable Condition’’ means a requirement imposed by a Reversioner in
connection with, or as a condition of, the Reversioner’s consent and which
either:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  is lawfully or reasonably imposed
(but excluding any requirement for a rent deposit or a bank guarantee); or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  is not objected to by the party by
which it must be fulfilled, any such objection to be made in writing within five
working days of that party being notified of the requirement.

‘‘Court Declaration’’ means a Judgment or Order of a competent court that the
Reversioner’s consent to the Transfer is being unreasonably withheld or is being
offered subject to unreasonable conditions.

‘‘Pre-Completion Time’’ means 9.30 a.m. on 20 January 2006 (disregarding clause
7.3).

‘‘Qualifying Consent’’ means written consent of the Reversioner which is or has
become unconditional except for Acceptable Conditions.

‘‘Rescission Date’’ means 28 April 2006.

‘‘Reversioner’’ means the landlord(s) under the Headleases and includes any
superior landlord or other person whose consent is required to the Transfer.

[spacer.gif] [spacer.gif] 7.2  If the consent of the Reversioner is required to
the Transfer, then completion of this agreement is conditional upon Qualifying
Consent to the Transfer or a Court Declaration being first obtained.

[spacer.gif] [spacer.gif] 7.3  If Qualifying Consent to the Transfer or a Court
Declaration has not been obtained by the Pre-Completion Time, then the
Completion Date will be five working days after the date when the Buyer (or, if
later, the Seller) is notified of the grant of Qualifying Consent to the
Transfer or, if earlier, of the making of a Court Declaration.

[spacer.gif] [spacer.gif] 7.4  The Buyer will promptly:

[spacer.gif] [spacer.gif] 7.4.1  take reasonable steps to assist the Seller in
obtaining Qualifying Consent to the Transfer;

[spacer.gif] [spacer.gif] 7.4.2  provide the Seller with all references,
information and accounts which the Reversioner reasonably requires;

[spacer.gif] [spacer.gif] 7.4.3  provide such guarantees from the Buyer's
Guarantor as the Reversioner requires along with a foreign legal opinion (if
requested by the Reversioner) and comply with any other Acceptable Conditions
(not being conditions to be complied with by the Seller); and

[spacer.gif] [spacer.gif] 7.4.4  enter into such covenants as the Reversioner
reasonably requires, including a covenant with the Reversioner to observe and
perform the tenant's covenants and conditions of the Headleases.

E-7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 7.5  The Seller will use its reasonable endeavours to
obtain with all reasonable speed Qualifying Consent to the Transfer, including
paying the Reversioner’s reasonable costs of the licence and related documents
and entering into an authorised guarantee agreement where required to do so by
the Reversioner in respect of a Headlease entered into after 31 December 1995,
but the Seller shall not be required to issue proceedings for a Court
Declaration.

[spacer.gif] [spacer.gif] 7.6  If Qualifying Consent to the Transfer has not
been obtained before the Rescission Date, then either the Buyer or the Seller
may, at any time on or after the Rescission Date (but before Qualifying Consent
to the Transfer or a Court Declaration is obtained), rescind this agreement by
giving written notice to the other, except that no notice of rescission may be
given by a party which is in default of its obligations under this clause 7 for
so long as that default is a cause of Qualifying Consent being withheld.

[spacer.gif] [spacer.gif] 8.  STANDARD CONDITIONS

[spacer.gif] [spacer.gif] 8.1  This agreement incorporates the Standard
Conditions as varied by this agreement. Where there is a conflict between the
Standard Conditions and this agreement this agreement prevails.

[spacer.gif] [spacer.gif] 8.2  Standards Conditions 3.3.3, 3.3.4, 3.3.5, 3.3.6,
4.1.1, 4.2.1, 4.3.2, 4.5.2, 4.5.5, 5.1.1(b), 5.2.2(d), 6.3.7, 6.3.8, 6.3.9, 7.3
and 8.3 do not apply.

[spacer.gif] [spacer.gif] 8.3  Standard Condition 1.1.1(b) is amended to read,
‘‘‘‘clearing bank’’ means a corporate member of CHAPS Clearing Company
Limited’’.

[spacer.gif] [spacer.gif] 8.4  In Standard Condition 1.1.1(b) the word
‘‘Company’’ shall be inserted before the word ‘‘Limited’’ and at the end of
Standard Condition 1.1.1(e) the words ‘‘or at the seller's solicitor's bank’’
shall be inserted.

[spacer.gif] [spacer.gif] 8.5  Standard Condition 1.1.2 is amended to read,
‘‘When used in these conditions, the term ‘‘absolute title’’ has the special
meaning given to it by the Land Registration Act 2003, and the term ‘‘office
copies’’ means ‘‘official copies’’ under that Act.

[spacer.gif] [spacer.gif] 8.6  In Standard Condition 1.3.2 the words ‘‘quoting
any reference set out in this agreement’’ shall be inserted after the words ‘‘to
a party's solicitor’’.

[spacer.gif] [spacer.gif] 8.7  In Standard Condition 3.1.2(d) the words
‘‘monetary charges or incumbrances’’ shall be deleted and shall be substituted
by a reference to the Charges.

[spacer.gif] [spacer.gif] 8.8  Standard Condition 5.2.2(f) shall be deleted and
there shall be substituted the following: ‘‘The buyer is to comply with all
statutory obligations relating to the property and with all covenants and
restrictions affecting the property other than any covenant to pay rent’’.

[spacer.gif] [spacer.gif] 8.9  In Standard Condition 6.1.2 ‘‘1.00 p.m.’’ shall
be substituted for ‘‘2.00 p.m.’’ and the reference to Condition 7.3 shall be
substituted by a reference to clause 4.3 of this agreement (Late Completion).

[spacer.gif] [spacer.gif] 8.10  In Standard Condition 6.3.1 the word
‘‘outgoings’’ includes estate service charges and sums payable under contracts
for services and maintenance.

[spacer.gif] [spacer.gif] 8.11  Standard Condition 6.3.2 shall be deleted and
apportionment under Standard Condition 6.3 is to be made with effect from the
Actual Completion Date.

[spacer.gif] [spacer.gif] 8.12  In Standard Condition 6.7 the words ‘‘from a
solicitor's client account or from a bank account held by and in the name of (i)
a United Kingdom or European Union financial or credit institution or (ii) a
company listed on an internationally recognised stock exchange’’ shall be
inserted after the words ‘‘direct credit’’.

[spacer.gif] [spacer.gif] 8.13  At the end of Standard Condition 6.8.2(b) the
words ‘‘or if reasonable evidence is produced to the Buyer that the property
will on completion be released from all such mortgages’’ shall be inserted.

[spacer.gif] [spacer.gif] 8.14  In Standard Condition 7.1.1 the words ‘‘any
written reply made by the seller's solicitors in answer to written preliminary
enquiries submitted by the buyer's solicitors’’ will be substituted for the
words ‘‘the negotiations leading to it’’.

E-8


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.15  In Standard Condition 7.2(a) the words ‘‘unless
the rescission is a result of the buyer's breach’’ shall be substituted by the
words ‘‘unless the buyer is in breach of the contract’’.

[spacer.gif] [spacer.gif] 8.16  In Standard Condition 7.5.2(a)(i) the words ‘‘or
other monies paid under or in connection with the contract’’ shall be inserted
after the words ‘‘forfeit and keep any deposit’’.

[spacer.gif] [spacer.gif] 9.  APPORTIONMENT OF RENT

[spacer.gif] [spacer.gif] 9.1  Apportionment of Rent Under the Headleases

[spacer.gif] [spacer.gif] 9.1.1  The rent due under the Headleases will be
apportioned as at the Actual Completion Date so that the Buyer pays to the
Seller the amount calculated as follows:

A x B
365

Where:

[spacer.gif] [spacer.gif] [spacer.gif] A  is the amount of annual rent reserved
under the Headleases at the rate applicable on the Actual Completion Date; and

[spacer.gif] [spacer.gif] [spacer.gif] B  is the number of days from, but
excluding, the Actual Completion Date for which the Seller has paid the rent in
advance.

[spacer.gif] [spacer.gif] 9.1.2  If any VAT charged on the rent due under the
Headleases is irrecoverable by the Seller by way of repayment or credit, such
irrecoverable VAT will be apportioned in the same way as the rent.

[spacer.gif] [spacer.gif] 9.1.3  The Seller and the Seller's Guarantor agree
with the Buyer that:-

[spacer.gif] [spacer.gif] [spacer.gif] 9.1.3.1  on the Actual Completion Date
the Buyer will not be required to make any payment to the Seller pursuant to
clause 9.1.1 hereto

[spacer.gif] [spacer.gif] [spacer.gif] 9.1.3.2  on the next rent quarter date
after completion pursuant to the Headleases (if that quarter rent is demanded
pursuant to the Headleases and evidence is provided to the Seller) the Seller
will pay to the Buyer the lesser of a (a) £272,215.25 and (b) £453,593.75 less
the amount of the apportionment calculated under Clause 9.1.1 above and

[spacer.gif] [spacer.gif] [spacer.gif] 9.1.3.3  on the second rent quarter date
after completion (if that quarter rent is demanded pursuant to the Headleases
and evidence is provided to the Seller) the Seller will pay to the Buyer the sum
of £181,337.50 less the amount of the apportionment calculated under clause
9.1.1 above but so that if the product of such deduction is a negative figure
then no sum shall be payable.

[spacer.gif] [spacer.gif] 9.2  Apportionment of Rent under the Letting Documents

[spacer.gif] [spacer.gif] 9.2.1  In this clause 9.2 ‘‘Rent’’ means rent or
licence fee arising under a Letting Document but excluding service charges, VAT
and payments for insurance.

[spacer.gif] [spacer.gif] 9.2.2  Rent shall be apportioned as at the Actual
Completion Date so that in respect of the Rent payable by each Tenant the Buyer
shall be entitled to the amount calculated as follows:

A x B
365

Where:

[spacer.gif] [spacer.gif] [spacer.gif] A  is the annual Rent at the rate
applicable on the Actual Completion Date under the relevant Letting Document and

[spacer.gif] [spacer.gif] [spacer.gif] B  is the number of days from, but
excluding, the Actual Completion Date to, but excluding, the date when the next
instalment of the Rent is due

and the Seller shall be entitled to the balance of the Rent received and
receivable prior to, and including, the Actual Completion Date.

E-9


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 9.2.3  On completion there shall be allowed to the
Buyer the amount calculated in accordance with clause 9.2.2 of the Rents
actually received and cleared prior to the Actual Completion Date.

[spacer.gif] [spacer.gif] 10.  ARREARS

[spacer.gif] [spacer.gif] 10.1  In this clause:

‘‘Arrears’’ means all amounts (whether in respect of rent, licence fee, service
charge (other than Advance Payments (as defined in clause 13 (Service Charge)),
insurance rent, interest, VAT or other sums of whatsoever nature) receivable by
the Seller under the Letting Documents and which at the Actual Completion Date
have fallen due but have not been received and cleared.

‘‘Seller’s Arrears’’ means the portion of the Arrears to which the Seller is
entitled pursuant to this agreement.

[spacer.gif] [spacer.gif] 10.2  Neither the Buyer nor the Seller will pay or
allow to the other on completion any Arrears.

[spacer.gif] [spacer.gif] 10.3  Monies received under, or in satisfaction of any
amount due under, any Letting Document, whether or not in respect of Arrears,
will, as between the Seller and the Buyer, be applied first in satisfaction of
the Arrears under that Letting Document in the order in which they became due.

[spacer.gif] [spacer.gif] 10.4  If one party receives any sum to which (or to
part of which) another party is entitled under clause 10.3 or otherwise under
this agreement, then the party which receives the sum shall, within 5 working
days of the sum having cleared, pay to the other party the amount to which the
other party is entitled.

[spacer.gif] [spacer.gif] 10.5  The Seller will, on completion, assign to the
Buyer the Seller’s rights of action to recover Arrears which arose under new
tenancies for the purposes of the Landlord and Tenant (Covenants) Act 1995 and
the Buyer will following completion use reasonable endeavours to recover the
Seller’s Arrears.

[spacer.gif] [spacer.gif] 10.6  If reasonably requested by the Seller, the Buyer
shall at the Seller’s cost institute and pursue legal proceedings for the
recovery of the Seller’s Arrears, but the Buyer shall not be required to forfeit
any lease or present any petition for bankruptcy or winding up and the Buyer
may, on reasonable grounds, decline to serve a notice under Section 17 of the
Landlord and Tenant (Covenants) Act 1995 ("Section 17’’) and notwithstanding
clause 10.3 the amounts so recovered will be applied first in reimbursement of
the costs of such proceedings.

[spacer.gif] [spacer.gif] 10.7  The Buyer shall keep the Seller fully informed
of the progress made in the recovery of the Seller’s Arrears, consult with the
Seller as to proposed actions and pay proper regard to any representations made
by the Seller.

[spacer.gif] [spacer.gif] 10.8  If at any time after completion the Seller by
written notice to the Buyer so requires, the Buyer shall assign to the Seller
(in a form reasonably required by the Seller) the right to demand and sue for
the whole or any part of the Seller’s Arrears, but such assignment shall not
entitle the Seller to forfeit any lease, present any petition for bankruptcy or
winding up, nor (except with the Buyer’s prior written consent, which shall not
be unreasonably withheld) serve any notice under Section 17. On completion of
such assignment the obligations of the Buyer under clause 10.6 shall cease in
respect of the Seller’s Arrears or the part of them to which the assignment
relates, but the Buyer shall not do anything which adversely affects the
Seller’s rights to, or prospects of recovery of, the Seller’s Arrears and the
Buyer shall at the Seller’s request and cost join in proceedings to recover the
Seller's Arrears.

[spacer.gif] [spacer.gif] 10.9  For the purpose of this clause 10, any increase
in rent pursuant to a rent review which has been agreed or determined before the
Actual Completion Date shall be deemed to have fallen due on the respective rent
payment dates on which it would have fallen due if the reviewed rent had been
determined before the relevant review date.

E-10


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 11.  INSURANCE

[spacer.gif] [spacer.gif] 11.1  The risk of any damage to or destruction of or
affecting the Property passes to the Buyer on exchange of this agreement and the
Buyer shall not be entitled to delay completion or refuse to complete by reason
of it.

[spacer.gif] [spacer.gif] 11.2  The Seller will use reasonable endeavours to
ensure that the existing insurance relating to the Property is maintained
pursuant to the Headleases until the Actual Completion Date, including renewing
such insurance if it expires prior to the Actual Completion Date, but the Seller
will not be liable to the Buyer if the insurance is or becomes void due to any
reason other than the act or default of the Seller.

[spacer.gif] [spacer.gif] 11.3  The Buyer has been supplied with a copy of or
details of the existing insurance policy relating to the Property and the Seller
gives no warranty as to the adequacy of the sums insured, risks covered or other
terms of its insurance.

[spacer.gif] [spacer.gif] 11.4  Standard Condition 6.3 shall not apply to
insurance premiums or insurance rent.

[spacer.gif] [spacer.gif] 12.  MANAGEMENT UNTIL COMPLETION

[spacer.gif] [spacer.gif] 12.1  The Seller shall not in respect of the Property
or any part of it without the prior approval of the Buyer (such approval not to
be unreasonably withheld and to be deemed given as mentioned in clause 12.2):

[spacer.gif] [spacer.gif] 12.1.1  grant or terminate any tenancy;

[spacer.gif] [spacer.gif] 12.1.2  give any licence, consent or approval under or
in relation to any Letting Document or vary any Letting Document;

[spacer.gif] [spacer.gif] 12.1.3  agree to do any of the foregoing;

[spacer.gif] [spacer.gif] 12.1.4  serve any notice under any Letting Document;

[spacer.gif] [spacer.gif] 12.1.5  settle any rent review;

[spacer.gif] [spacer.gif] 12.1.6  take any step in any proceedings under Part II
of the Landlord and Tenant Act 1954;

[spacer.gif] [spacer.gif] 12.1.7  employ any person in such manner that the
person’s contract of employment will automatically be transferred to the Buyer
on completion under the Transfer of Undertakings (Protection of Employment)
Regulations 1981;

[spacer.gif] [spacer.gif] 12.1.8  except as provided in this agreement, create
any legally binding obligations in relation to the Property which will be
binding on the Buyer;

(each a ‘‘Management Matter’’).

[spacer.gif] [spacer.gif] 12.2  The Buyer shall be deemed to have given its
approval to a Management Matter unless it notifies the Seller of its objection
and its reasons for objecting within 5 working days of receipt by the Buyer or
its solicitors of a written request for approval, but the Buyer shall not
object, and the Seller need not comply with an objection, if compliance with
such objection would expose the Seller to any statutory, contractual or other
liability.

[spacer.gif] [spacer.gif] 12.3  The Seller shall promptly send to the Buyer a
copy of any notice, application, registration or other written communication
which the Seller gives or receives under any Letting Document.

[spacer.gif] [spacer.gif] 12.4  The Buyer shall indemnify the Seller against all
claims, proceedings, costs, expenses and losses which the Seller incurs as a
result of any failure by the Buyer to join in, complete or perform any
Management Matter approved or deemed approved pursuant to this clause 12 or from
compliance by the Seller with any objection or request made by the Buyer in
respect of any Management Matter or from any delay by the Buyer in relation to
any Management Matter.

[spacer.gif] [spacer.gif] 12.5  To the extent not completed before completion,
the Buyer shall complete all leases, licences and other documents required by
the Letting Documents or approved (or deemed approved) pursuant to this clause
12.

E-11


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 13.  LETTING DOCUMENTS SERVICE CHARGE 

[spacer.gif] [spacer.gif] 13.1  In this clause 13:

‘‘Current Period’’ means any period for which final service charge accounts have
not been prepared in accordance with the Letting Documents prior to the Actual
Completion Date.

‘‘Advance Payments’’ means all sums (excluding VAT on supplies made by the
Seller) paid to the Seller up to and including the Actual Completion Date by
Tenants by way of service charge payments under the Letting Documents for the
Current Period.

‘‘Expenditure’’ means all expenditure (excluding VAT for which the Seller is
entitled to repayment or credit) incurred by the Seller up to and including the
Actual Completion Date which is chargeable as service charge under the Letting
Documents during the Current Period.

[spacer.gif] [spacer.gif] 13.2  The Seller shall prior to completion prepare or
procure that its managing agents prepare an account (the "Estimated Account’’)
showing their best estimate of the Expenditure and of the Advance Payments. If
such account shows that the estimated Advance Payments exceed the estimated
Expenditure then the Seller shall pay or allow to the Buyer on completion an
amount equal to such excess. If such account shows that the estimated
Expenditure exceeds the estimated Advance Payments then the amount of such
excess shall be paid by the Buyer to the Seller on completion.

[spacer.gif] [spacer.gif] 13.3  Within three months after completion the Seller
shall procure that an account of the Expenditure and of the Advance Payments is
prepared and provided to the Buyer and to the Seller. If the Expenditure or the
Advance Payments as shown in such account differ from those shown in the
Estimated Account, then the Buyer will pay to the Seller or the Seller will pay
to the Buyer (as the case may require) within ten working days of production of
the account an amount such that, taking account of any payment made under clause
13.2, if the Advance Payments exceed the Expenditure the Seller has paid or
allowed to the Buyer an amount equal to such excess and if the Expenditure
exceeds the Advance Payments the Buyer has paid to the Seller the amount of such
excess.

[spacer.gif] [spacer.gif] 13.4  The Buyer shall at its own cost provide to
Tenants any necessary information concerning service charge but the Seller shall
for a period of one year following completion give the Buyer reasonable access
to the vouchers and invoices in respect of the Expenditure for inspection and
copying at the Buyer’s cost.

[spacer.gif] [spacer.gif] 13.5  Standard Condition 6.3 shall not apply to
Expenditure and Advance Payments.

[spacer.gif] [spacer.gif] 14.  HEADLEASES SERVICE CHARGE 

[spacer.gif] [spacer.gif] 14.1  In this clause 13:

‘‘Current Period’’ means any period for which final service charge accounts have
not been prepared in accordance with the Headleases prior to the Actual
Completion Date.

‘‘Advance Payments’’ means all sums (excluding VAT on supplies made by the
Seller) paid by the Seller up to and including the Actual Completion Date by way
of service charge payments under the Headleases for the Current Period.

‘‘Expenditure’’ means all expenditure (excluding VAT for which the Seller is
entitled to repayment or credit) incurred by the Landlord or the Superior
Landlord pursuant to the Headleases up to and including the Actual Completion
Date which is chargeable as service charge under the Headleases during the
Current Period.

[spacer.gif] [spacer.gif] 14.2  The Seller shall prior to completion prepare or
procure that its managing agents prepare an account (the "Estimated Account’’)
showing their best estimate of the Expenditure and of the Advance Payments. If
such account shows that the estimated Advance Payments exceed the estimated
Expenditure then the Seller shall pay or allow to the Buyer on completion an
amount equal to such excess. If such account shows that the estimated
Expenditure exceeds the estimated Advance Payments then the amount of such
excess shall be paid by the Buyer to the Seller on completion.

E-12


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 14.3  Within three months after completion the Seller
insofar as it is able, shall procure that an account of the Expenditure and of
the Advance Payments is prepared and provided to the Buyer and to the Seller. If
the Expenditure or the Advance Payments as shown in such account differ from
those shown in the Estimated Account, then the Buyer will pay to the Seller or
the Seller will pay to the Buyer (as the case may require) within ten working
days of production of the account an amount such that, taking account of any
payment made under clause 13.2, if the Advance Payments exceed the Expenditure
the Seller has paid or allowed to the Buyer an amount equal to such excess and
if the Expenditure exceeds the Advance Payments the Buyer has paid to the Seller
the amount of such excess.

[spacer.gif] [spacer.gif] 14.4  Standard Condition 6.3 shall not apply to
Expenditure and Advance Payments.

[spacer.gif] [spacer.gif] 15.  WARRANTIES

The Seller will use reasonable endeavours to assign to the Buyer its interest in
a building contract dated 7 February 2005 made between (1) Roland Berger
Strategy Consultants Limited and (2) Bluu Solutions Limited subject to receipt
of a Certificate of Making Good Defects pursuant to such contract and subject to
any necessary consents and insofar as it is able.

[spacer.gif] [spacer.gif] 16.  CAPITAL ALLOWANCES

[spacer.gif] [spacer.gif] 16.1  In this clause 15:

‘‘CAA’’ means Capital Allowances Act 2001.

‘‘Fixtures’’ means all machinery and plant which immediately before completion
(i) is a fixture of the Property for the purposes of the CAA and (ii) is not,
for the purposes of the CAA, treated as belonging to any person other than the
Seller and (iii) has been the subject of a claim for machinery and plant
allowances by the Seller.

‘‘Disposal Value’’ means £1.

[spacer.gif] [spacer.gif] 16.2  On or as soon as practical after completion the
Seller and the Buyer shall jointly sign in duplicate an election under Section
198 CAA that the amount fixed as the part of the Purchase Price to be treated as
expenditure by the Buyer on the Fixtures is the Disposal Value (together with
Value Added Tax if applicable) and each of the Seller and the Buyer will procure
that such election is submitted to the Inland Revenue within the time limits
prescribed by law.

[spacer.gif] [spacer.gif] 17.  CONTRIBUTION PAYMENT

[spacer.gif] [spacer.gif] 17.1  The Seller will pay to the Buyer the
Contribution Payment on Completion.

[spacer.gif] [spacer.gif] 17.2  The Contribution Payment shall be applied by the
Buyer to the costs of reinstating the Property to such state as would be
required by the tenant pursuant to the Headleases at the end of the term of the
Headleases and which the Seller would have been responsible for at the end of
the term of the Headleases had it remained in occupation of the whole of the
Property and remained as tenant.

[spacer.gif] [spacer.gif] 18.  PERSONAL AGREEMENT

The Buyer shall not assign, charge or in any other way dispose of the whole or
any part of this agreement or the benefit it and no obligation of the Seller
under this Agreement shall be enforceable by any person except for the Buyer.

[spacer.gif] [spacer.gif] 19.  ROLAND BERGER LEASE 

[spacer.gif] [spacer.gif] 19.1  In this clause:-

‘‘Roland Berger Space’’ means that part of the Property comprised in the Lease.

E-13


--------------------------------------------------------------------------------


‘‘Lease’’ means a sublease dated 4 April 2003 made between (1) the Seller and
(2) the Tenant.

‘‘Property Costs’’ means all costs arising from the Roland Berger Space
including (without limitation) all sums payable under the Headleases, rates,
costs of repair and maintenance, and all costs of reletting including reasonable
and proper marketing costs, reasonable and proper professional fees and
incentives to new tenants (including rent free periods) but net of any income
received in respect of the Roland Berger Space for the relevant period.

‘‘the Tenant’’ means Roland Berger Strategy Consultants Limited (Company Number
02454242) and its successors in title to the Lease.

[spacer.gif] [spacer.gif] 19.2  In the event that either

[spacer.gif] [spacer.gif] 19.2.1  the Tenant exercises its rights to terminate
the Lease on 1 March 2009; or

[spacer.gif] [spacer.gif] 19.2.2  the Lease is disclaimed prior to 1 March 2009;
or

[spacer.gif] [spacer.gif] 19.2.3  the Lease is forfeited prior to 1 March 2009

then from 1 March 2009 the Seller and the Buyer shall share equally all Property
Costs accruing after 1 March 2009 until the later of (1) the Premises are relet
and producing income at the market rate and (2) the end of the Term of the
Lease.

[spacer.gif] [spacer.gif] 19.3  On each of 14 January, 14 April, 14 July and 14
October or as soon thereafter as reasonably practicable the Buyer will produce
to the Landlord an account of the Property Costs that it has paid or incurred
since the previous such account was submitted (or if earlier March 2009) and
will let the Seller have copies of such invoices and bills as it requests in
respect of the items appearing on such account.

[spacer.gif] [spacer.gif] 19.4  The Seller will within 14 days of the receipt of
such account and the appropriate VAT invoice pay to the Buyer one half of the
total of such account together with VAT thereon.

[spacer.gif] [spacer.gif] 19.5  In the event that the Buyer exercises its right
to terminate the Lease the Seller shall not be liable for any Property Costs.

[spacer.gif] [spacer.gif] 19.6  In the event that the Buyer reoccupies all or
any part of the Roland Berger Space then the Seller shall not be liable for any
Property Costs arising after the date of such reoccupation.

[spacer.gif] [spacer.gif] 19.7  The Buyer shall use reasonable endeavours to
relet the Roland Berger Space as soon as it reasonably can on terms reasonably
acceptable to the Buyer to a tenant that the Buyer shall reasonably consider to
be of acceptable financial status and shall do all things that it reasonably
considers necessary to achieve that.

[spacer.gif] [spacer.gif] 19.8  The Buyer will at all times consult with the
Seller in connection with its marketing strategy and will keep the Seller fully
informed as to the progress of the reletting.

[spacer.gif] [spacer.gif] 19.9  In the event that the Buyer is not able to relet
the Roland Berger Space within 6 months of it being vacated by the Tenant and,
in the reasonable opinion of the Seller, the Buyer is not using reasonable
endeavours to relet the Roland Berger Space in accordance with clause 19.7, the
Seller shall be permitted on written notice to the Buyer to be responsible for
finding a Tenant that is acceptable to the Buyer and is approved as such (such
approval not to be unreasonably withheld).

[spacer.gif] [spacer.gif] 20.  AGREEMENT BY SELLER'S GUARANTOR 

This Agreement having been entered into by the Buyer with the Seller at the
request of the Seller's Guarantor, the Seller’s Guarantor as primary obligor
hereby agrees with and guarantees to the Buyer that the Seller will perform and
observe all the covenants and stipulations on the Seller's part contained in
clauses 9.1.3 and 19 of this Agreement and in default thereof the Seller's
Guarantor shall perform and observe such obligations and will indemnify the
Buyer from and against all demands proceedings damages losses costs claims and
expenses whatsoever arising from any such default.

E-14


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 21.  REPRESENTATIONS

The Buyer acknowledges that it has not entered into this agreement in reliance
(wholly or partly) on any statement or representation made by or on behalf of
the Seller, other than written statements made by the Seller’s Solicitors in
reply to written enquiries made by or on behalf of the Buyer.

[spacer.gif] [spacer.gif] 22.  NOTICES

[spacer.gif] [spacer.gif] 22.1  Any notice under this agreement shall be
addressed to:

Notices to the Seller

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] Address: [spacer.gif] Jones Day
21 Tudor Street
London EC4Y 0DJ [spacer.gif]

For the attention of:        Alex Millar
Fax number:                       02070395999

Notices to the Buyer

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] Address: [spacer.gif] Forsters
31 Hill Street
London W1J 5LS [spacer.gif]

For the attention of:        Guy Jordan
Fax number:                       02078638444

or to such other address or facsimile number as the relevant party may by notice
to the other parties require.

[spacer.gif] [spacer.gif] 22.2  In proving service it is sufficient to prove
that an envelope addressed as stated in clause 22.1 and containing such notice
was delivered to that address, or duly stamped and posted, or that the notice
was transmitted by facsimile to the fax number stated in clause 22.1.

[spacer.gif] [spacer.gif] 22.3  E-mail is not a valid method of service of
notices under this agreement.

[spacer.gif] [spacer.gif] 23.  SEVERANCE

If any term of this agreement or part thereof or its application to any person
or circumstance is held void or unenforceable then such term or part thereof or
its application to such person or circumstance shall be severed from this
agreement and validity of the remainder of this agreement and the application of
such provision to other persons or circumstances shall not be affected by such
severance.

[spacer.gif] [spacer.gif] 24.  NON-MERGER

Notwithstanding completion of Transfer and of the separate documents
contemplated by this agreement, anything in this agreement which has not thereby
been given effect or which remains to be performed or observed will remain in
full force and effect.

SIGNED by the parties or their duly authorised representatives on the date first
before written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif]      Signed for and on behalf of the
Buyer      Signed for and on behalf of the Buyer's Guarantor [spacer.gif]

E-15


--------------------------------------------------------------------------------
